UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q þQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2009 OR oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to. Commission file number:1-10403 TEPPCO Partners, L.P. (Exact name of Registrant as Specified in Its Charter) Delaware 76-0291058 (State or Other Jurisdiction of (I.R.S. Employer Identification No.) Incorporation or Organization) 1100 Louisiana Street, Suite 1600 Houston, Texas77002 (Address of Principal Executive Offices, Including Zip Code) (713) 381-3636 (Registrant’s Telephone Number, Including Area Code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes þNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes ¨No ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer þ Accelerated filer o Non-accelerated filero (Do not check if a smaller reporting company) Smaller reporting company o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes oNo þ There were 104,943,004 limited partner units, including 260,400 restricted units, of TEPPCO Partners, L.P. outstanding at August 1, 2009.These limited partner units trade on the New York Stock Exchange under the ticker symbol “TPP.” TEPPCO PARTNERS, L.P. TABLE OF CONTENTS Page No. PART I.FINANCIAL INFORMATION. Item 1. Financial Statements. Unaudited Condensed Consolidated Balance Sheets 2 Unaudited Condensed Statements of Consolidated Income 3 Unaudited Condensed Statements of Consolidated Comprehensive Income 4 Unaudited Condensed Statements of Consolidated Cash Flows 5 Unaudited Condensed Statements of Consolidated Partners’ Capital 6 Notes to Unaudited Condensed Consolidated Financial Statements: 1.Partnership Organization and Basis of Presentation 7 2.General Accounting Matters 8 3.Accounting for Equity Awards 10 4.Derivative Instruments and Hedging Activities 12 5.Inventories 18 6.Property, Plant and Equipment 18 7.Investments in Unconsolidated Affiliates 19 8.Business Combination 21 9.Intangible Assets and Goodwill 21 10. Debt Obligations 22 11. Partners’ Capital and Distributions 23 12. Business Segments 26 13. Related Party Transactions 28 14. Earnings Per Unit 32 15. Commitments and Contingencies 33 16. Supplemental Cash Flow Information 40 17. Supplemental Condensed Consolidating Financial Information 40 18. Subsequent Events 44 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations. 46 Cautionary Note Regarding Forward-Looking Statements. 46 Item 3. Quantitative and Qualitative Disclosures about Market Risk. 71 Item 4. Controls and Procedures. 72 PART II.OTHER INFORMATION. Item 1. Legal Proceedings. 73 Item 1A. Risk Factors. 73 Item 5. Other Information. 75 Item 6. Exhibits. 77 Signatures 79 1 PART I.FINANCIAL INFORMATION. Item 1.Financial Statements. TEPPCO PARTNERS,L.P. UNAUDITED CONDENSED CONSOLIDATED BALANCE SHEETS (Dollars in millions) June 30, December 31, ASSETS 2009 2008 Current assets: Cash and cash equivalents $ $ Accounts receivable, trade (net of allowance for doubtful accounts of $2.6 at June 30, 2009 and $2.6 at December 31, 2008) 984.8 790.4 Accounts receivable, related parties 10.7 15.8 Inventories 95.6 52.9 Other 38.7 48.5 Total current assets 1,129.8 907.6 Property, plant and equipment, at cost (net of accumulated depreciation of $729.9 at June 30, 2009 and $678.8 at December 31, 2008) 2,591.6 2,439.9 Investments in unconsolidated affiliates 1,198.9 1,255.9 Intangible assets (net of accumulated amortization of $172.3 at June 30, 2009 and $158.3 at December 31, 2008) 195.1 207.7 Goodwill 106.6 106.6 Other assets 132.9 132.1 Total assets $ 5,354.9 $ 5,049.8 LIABILITIES AND PARTNERS’ CAPITAL Current liabilities: Accounts payable and accrued liabilities $ 967.9 $ 792.5 Accounts payable, related parties 40.9 17.2 Accrued interest 36.0 36.4 Other accrued taxes 21.0 23.0 Other 21.1 30.9 Total current liabilities 1,086.9 900.0 Long-term debt: Senior notes 1,710.9 1,713.3 Junior subordinated notes 299.6 299.6 Other long-term debt 723.3 516.7 Total long-term debt 2,733.8 2,529.6 Other liabilities and deferred credits 27.8 28.7 Commitments and contingencies Partners’ capital: Limited partners’ interests: Limited partner units (104,682,604 units outstanding at June 30, 2009 and 104,547,561 units outstanding at December 31, 2008) 1,673.8 1,746.2 Restricted limited partner units (260,400 units outstanding at June 30, 2009 and 157,300 units outstanding at December 31, 2008) 1.9 1.4 General partner’s interest (126.3 ) (110.3 ) Accumulated other comprehensive loss (43.0 ) (45.8 ) Total partners’ capital 1,506.4 1,591.5 Total liabilities and partners’ capital $ 5,354.9 $ 5,049.8 See Notes to Unaudited Condensed Consolidated Financial Statements. 2 TEPPCO PARTNERS,L.P. UNAUDITED CONDENSED STATEMENTS OF CONSOLIDATED INCOME (Dollars in millions, exceptper unit amounts) For the Three Months For the Six Months Ended June 30, Ended June 30, 2009 2008 2009 2008 Operating revenues: Sales of petroleum products $ 1,745.4 $ 4,006.5 $ 3,023.3 $ 6,651.1 Transportation – Refined products 41.1 44.1 77.0 81.4 Transportation – LPGs 17.5 16.1 55.8 52.3 Transportation – Crude oil 15.2 17.4 37.1 32.7 Transportation – NGLs 13.6 12.7 26.1 25.7 Transportation – Marine 43.7 48.1 80.6 73.6 Gathering – Natural gas 14.4 14.8 28.0 28.2 Other 22.3 20.8 42.9 44.0 Total operating revenues 1,913.2 4,180.5 3,370.8 6,989.0 Costs and expenses: Purchases of petroleum products 1,703.3 3,975.7 2,938.8 6,582.3 Operating expense 76.4 66.5 143.2 120.3 Operating fuel and power 17.9 29.1 37.6 50.5 General and administrative 15.8 11.0 25.8 19.8 Depreciation and amortization 36.8 31.9 69.8 60.2 Taxes – other than income taxes 7.1 7.0 14.0 13.1 Total costs and expenses 1,857.3 4,121.2 3,229.2 6,846.2 Operating income 55.9 59.3 141.6 142.8 Other income (expense): Interest expense (32.3 ) (33.0 ) (64.4 ) (71.6 ) Equityin income(loss) of unconsolidated affiliates (12.2 ) 21.3 12.9 41.0 Other, net 0.7 1.1 1.0 1.4 Income before provision for income taxes 12.1 48.7 91.1 113.6 Provision for income taxes (0.9 ) (1.0 ) (1.7 ) (1.8 ) Net income $ 11.2 $ 47.7 $ 89.4 $ 111.8 Net income allocated to: Limited partners $ 9.3 $ 39.7 $ 74.3 $ 93.1 General partner $ 1.9 $ 8.0 $ 15.1 $ 18.7 Basic and diluted earnings per unit $ 0.09 $ 0.42 $ 0.71 $ 0.99 See Notes to Unaudited Condensed Consolidated Financial Statements. 3 TEPPCO PARTNERS,L.P. UNAUDITED CONDENSED STATEMENTSOF CONSOLIDATED COMPREHENSIVE INCOME (Dollars in millions) For the Three Months For the Six Months Ended June 30, Ended June 30, 2009 2008 2009 2008 Net income $ 11.2 $ 47.7 $ 89.4 $ 111.8 Other comprehensive income (loss): Cash flow hedges: (see Note 4) Change in fair values of interest rate derivative instruments (23.2 ) Reclassification adjustment for loss included in net income related to interest rate derivative instruments 1.4 2.8 (0.1 ) Changes in fair values of commodity derivative instruments (20.6 ) (27.1 ) Reclassification adjustment for loss included in net income related to commodity derivative instruments 9.6 19.2 Total cash flow hedges 1.4 (11.0 ) 2.8 (31.2 ) Total other comprehensive income (loss) 1.4 (11.0 ) 2.8 (31.2 ) Comprehensive income $ 12.6 $ 36.7 $ 92.2 $ 80.6 See Notes to Unaudited Condensed Consolidated Financial Statements. 4 TEPPCO PARTNERS, L.P. UNAUDITED CONDENSED STATEMENTS OF CONSOLIDATED CASH FLOWS (Dollars in millions) For the Six Months Ended June 30, 2009 2008 Operating activities: Net income $ 89.4 $ 111.8 Adjustments to reconcile net income to cash provided by operating activities: Depreciation and amortization 69.8 60.2 Non-cash impairment charge 2.3 Amortization of deferred compensation 0.1 0.7 Amortization in interest expense 1.4 2.2 Changes in fair market value of derivative instruments (0.4 ) (0.3 ) Equity inincome of unconsolidated affiliates (12.9 ) (41.0 ) Distributions received from unconsolidated affiliates 89.2 79.3 Loss on early extinguishment of debt 8.7 Net effect of changes in operating accounts (see Note 16) (31.4 ) (57.5 ) Net cash provided by operating activities 207.5 164.1 Investing activities: Cash used for business combinations (50.0 ) (345.6 ) Investment in Jonah Gas Gathering Company (19.1 ) (64.5 ) Investment in Texas Offshore Port System (see Note 7) 1.7 Acquisition of intangible assets (1.4 ) (0.3 ) Cash paid for linefill classified as other assets (1.5 ) (14.5 ) Capital expenditures (164.3 ) (139.2 ) Net cash used in investing activities (234.6 ) (564.1 ) Financing activities: Borrowings under debt agreements 759.3 3,344.4 Repayments of debt (552.6 ) (2,732.9 ) Net proceeds from issuance of limited partner units 3.3 5.6 Debt issuance costs (9.3 ) Settlement of interest rate derivative instruments - treasury locks (52.1 ) Acquisition of treasury units (0.1 ) Distributions paid to partners (182.8 ) (155.7 ) Net cash provided by financing activities 27.1 400.0 Net change in cash and cash equivalents Cash and cash equivalents, January 1 Cash and cash equivalents, June 30 $ $ See Notes to Unaudited Condensed Consolidated Financial Statements. 5 TEPPCO PARTNERS, L.P. UNAUDITED CONDENSED STATEMENTSOF CONSOLIDATED PARTNERS’ CAPITAL (Dollars in millions) Accumulated Other Limited General Comprehensive Partners Partner Income (Loss) Total Balance, December 31, 2008 $ 1,747.6 $ (110.3 ) $ (45.8 ) $ 1,591.5 Net proceeds from issuance of limited partner units 3.3 3.3 Acquisition of treasury units (0.1 ) (0.1 ) Net income 74.3 15.1 89.4 Cash distributions paid to partners (151.8 ) (31.0 ) (182.8 ) Non-cash contributions 0.3 0.3 Amortization of equity awards 2.1 (0.1 ) 2.0 Reclassification adjustment for loss included in net income related to interest rate derivative instruments 2.8 2.8 Balance, June 30, 2009 $ 1,675.7 $ (126.3 ) $ (43.0 ) $ 1,506.4 Accumulated Other Limited General Comprehensive Partners Partner Income (Loss) Total Balance, December 31, 2007 $ 1,395.2 $ (88.0 ) $ (42.6 ) $ 1,264.6 Net proceeds from issuance of limited partner units 5.6 5.6 Issuance of limited partner units in connection with Cenac acquisition on February 1, 2008 186.6 186.6 Net income 93.1 18.7 111.8 Cash distributions paid to partners (129.8 ) (25.9 ) (155.7 ) Non-cash contributions 0.3 0.3 Amortization of equity awards 0.5 0.5 Changes in fair values of commodity derivative instruments (27.1 ) (27.1 ) Reclassification adjustment for loss included in net income related to commodity derivative instruments 19.2 19.2 Changes in fair values of interest rate derivative instruments (23.2 ) (23.2 ) Balance, June 30, 2008 $ 1,551.5 $ (95.2 ) $ (73.7 ) $ 1,382.6 See Notes to Unaudited Condensed Consolidated Financial Statements. 6 TEPPCO PARTNERS, L.P. NOTES TO UNAUDITED CONDENSED CONSOLIDATED FINANCIAL STATEMENTS Except per unit amounts, or as noted within the context of each footnote disclosure, the dollar amounts presented in the tabular data within these footnote disclosures are stated in millions. Note 1.Partnership Organization and Basis of Presentation Partnership Organization TEPPCO Partners, L.P. is a publicly traded, diversified energy logistics partnership with operations that span much of the continental United States.Our limited partner units (“Units”) are listed on the New York Stock Exchange (“NYSE”) under the ticker symbol “TPP”.We were formed in March 1990 as a Delaware limited partnership.As used in this Report, “we,” “us,” “our,” the “Partnership” and “TEPPCO” mean TEPPCO Partners, L.P. and, where the context requires, include our subsidiaries. We operate through TE Products Pipeline Company, LLC (“TE Products”), TCTM, L.P. (“TCTM”), TEPPCO Midstream Companies, LLC (“TEPPCO Midstream”), and beginning February 1, 2008, through TEPPCO Marine Services, LLC (“TEPPCO Marine Services”).Texas Eastern Products Pipeline Company, LLC (the “General Partner”), a Delaware limited liability company, serves as our general partner and owns a 2% general partner interest in us.We hold a 99.999% limited partner interest in TCTM, 99.999% membership interests in each of TE Products and TEPPCO Midstream and a 100% membership interest in TEPPCO Marine Services.TEPPCO GP, Inc., our subsidiary, holds a 0.001% general partner interest in TCTM and a 0.001% managing member interest in each of TE Products and TEPPCO Midstream. Dan L. Duncan and certain of his affiliates, including Enterprise GP Holdings L.P. (“Enterprise GP Holdings”) and Dan Duncan LLC, a privately held company controlled by him, control us, our General Partner and Enterprise Products Partners L.P. (“Enterprise Products Partners”) and its affiliates, including Duncan Energy Partners L.P. (“Duncan Energy Partners”).Enterprise GP Holdings owns and controls the 2% general partner interest in us and has the right (through its 100% ownership of our General Partner) to receive the incentive distribution rights associated with the general partner interest.Enterprise GP Holdings, DFI GP Holdings L.P. (“DFIGP”) and other entities controlled by Mr. Duncan own 17,073,315 of our Units, which include 2,500,000 of our Units owned by DFIGP.Under an amended and restated administrative services agreement (“ASA”), EPCO, Inc. (“EPCO”), a privately held company also controlled by Mr. Duncan, performs management, administrative and operating functions required for us, and we reimburse EPCO for all direct and indirect expenses that have been incurred in managing us. On June 28, 2009, we and our General Partner entered into definitive merger agreements with Enterprise Products Partners, its general partner, Enterprise Products GP, LLC (“EPGP”), and two of its subsidiaries.See Note 13 for information regarding the proposed merger with Enterprise Products Partners. We refer to refined products, liquefied petroleum gases (“LPGs”), petrochemicals, crude oil, lubrication oils and specialty chemicals, natural gas liquids (“NGLs”), natural gas, asphalt, heavy fuel oil, other heated oil products and marine bunker fuel, collectively as “petroleum products” or “products.” Basis of Presentation The accompanying unaudited condensed consolidated financial statements reflect all adjustments that are, in the opinion of our management, of a normal and recurring nature and necessary for a fair statement of our financial position as of June 30, 2009, and the results of our operations and cash flows for the periods presented.The results of operations for the three months and six months ended June 30, 2009 are not necessarily indicative of results of our operations for the full year 2009.The unaudited condensed consolidated financial statements have been prepared pursuant to the rules and regulations of the U.S. Securities and Exchange Commission (“SEC”).Certain information and note disclosures normally 7 TEPPCO PARTNERS, L.P. NOTES TO UNAUDITED CONDENSED CONSOLIDATED FINANCIAL STATEMENTS included in annual financial statements prepared in accordance with U.S. generally accepted accounting principles (“GAAP”) have been condensed or omitted pursuant to those rules and regulations.You should read these interim financial statements in conjunction with our consolidated financial statements and notes thereto presented in the TEPPCO Partners, L.P. Annual Report on Form 10-K for the year ended December 31, 2008. Note 2.General Accounting Matters Estimates Preparing our financial statements in conformity with GAAP requires management to make estimates and assumptions that affect amounts presented in the financial statements (e.g. assets, liabilities, revenues and expenses) and disclosures about contingent assets and liabilities.Our actual results could differ from these estimates.On an ongoing basis, management reviews its estimates based on currently available information.Changes in facts and circumstances may result in revised estimates. Fair Value Information Cash and cash equivalents, accounts receivable, accounts payable and accrued expenses and other current liabilities are carried at amounts which reasonably approximate their fair values due to their short-term nature.The estimated fair values of our fixed rate debt are based on quoted market prices for such debt or debt of similar terms and maturities.The carrying amount of our variable rate debt obligation reasonably approximatesits fair value due to its variable interest rate.See Note 4 for fair value information associated with our derivative instruments. The following table presents the estimated fair values of our financial instruments at the dates indicated: June 30, 2009 December 31, 2008 Carrying Fair Carrying Fair Financial Instruments Value Value Value Value Financial assets: Cash and cash equivalents $ Accounts receivable, trade 984.8 984.8 790.4 790.4 Financial liabilities: Accounts payable and accrued liabilities 967.9 967.9 792.5 792.5 Other current liabilities 21.1 21.1 30.9 30.9 Fixed-rate debt (principal amount) 2,000.0 1,967.0 2,000.0 1,553.2 Variable-rate debt 723.3 723.3 516.7 516.7 Recent Accounting Developments The following information summarizes recently issued accounting guidance since those reported in our Annual Report on Form 10-K for the year ended December 31, 2008 that will or may affect our future financial statements. In April 2009, the Financial Accounting Standards Board (“FASB”) issued new guidance in the form of FASB Staff Positions (“FSPs”) in an effort to clarify certain fair value accounting rules. FSP Financial Accounting Standard (“FAS”) 157-4 (Accounting Standards Codification (“ASC”) 820),Determining Fair Value When the Volumes and Level of Activity for the Asset or Liability Have Significantly Decreased and Identifying Transactions That Are Not Orderly, establishes a process to determine whether a market is not active and a transaction is not distressed.FSP FAS 157-4 states that companies should look at several factors and use judgment to ascertain if a formerly active market has become inactive. When estimating fair value, FSP FAS 157-4 requires companies to place more weight on observable transactions determined to be orderly and less weight on transactions for which there is 8 TEPPCO PARTNERS, L.P. NOTES TO UNAUDITED CONDENSED CONSOLIDATED FINANCIAL STATEMENTS insufficient information to determine whether the transaction is orderly (entities do not have to incur undue cost and effort in making this determination). The FASB also issued FSP FAS 107-1 and APB 28-1 (ASC 825), Interim Disclosures About Fair Value of Financial Instruments.This FSP requires that companies provide qualitative and quantitative information about fair value estimates for all financial instruments not measured on the balance sheet at fair value in each interim report. Previously, this was only an annual requirement. We adopted these FSPs effective June 30, 2009.Our adoption of this new guidance did not have a material impact on our financial statements or related disclosures. In May 2009, the FASB issued Statement of Financial Accounting Standards (“SFAS”) No. 165 (ASC 855), Subsequent Events, which establishes general standards of accounting for, and disclosure of, events that occur after the balance sheet date but before financial statements are issued or are available to be issued. SFAS 165 requires the disclosure of the date through which an entity has evaluated subsequent events and the basis for that date.We adopted SFAS 165 on June 30, 2009.Our adoption of this guidance did not have any impact on our financial position, results of operations or cash flows. In June 2009, the FASB issued SFAS No. 167 (ASC 810), Amendments to FASB Interpretation No. 46(R), which amended consolidation guidance for variable interest entities (“VIEs”) under FASB Interpretation (“FIN”) No. 46(R) (“FIN 46(R)”) (ASC 810-10) Consolidation of Variable Interest Entities. VIEs are entities whose equity investors do not have sufficient equity capital at risk such that the entity cannot finance its own activities.When a business has a controlling financial interest in a VIE, the assets, liabilities and profit or loss of that entity must be included in consolidation.A business enterprise must consolidate a VIE when that enterprise has a variable interest that will cover most of the entity’s expected losses and/or receive most of the entity’s anticipated residual return.SFAS 167, among other things, eliminates the scope exception for qualifying special-purpose entities, amends certain guidance for determining whether an entity is a VIE, expands the list of events that trigger reconsideration of whether an entity is a VIE, requires a qualitative rather than a quantitative analysis to determine the primary beneficiary of a VIE, requires continuous assessments of whether a company is the primary beneficiary of a VIE and requires enhanced disclosures about a company’s involvement with a VIE.SFAS 167 is effective for us on January 1, 2010. At June 30, 2009, we did not have any VIEs; therefore, our adoption of this new guidance is not expected to have a material impact on our consolidated financial statements. In June 2009, the FASB issued SFAS No. 168 (ASC 105), The FASB Accounting Standards Codification and the Hierarchy of Generally Accepted Accounting Principles—a replacement of FASB Statement No. 162, which establishes the ASC as the source of authoritative GAAP recognized by the FASB to be applied by nongovernmental entities. The ASC is a reorganization of current GAAP into a topical format that eliminates the current
